Exhibit 10.2

LEASE

This Lease is made this 21st day of July, 1995, between One Directory Place LLC,
a Colorado limited liability company (“Landlord”), whose address is c/o DPC
Development Company, 7000 E. Belleview Avenue, Suite 290, Greenwood Village,
Colorado 80111, and Directory Printing Company, a Delaware corporation
(“Tenant”), whose address is 380 West 37th Street, Loveland, Colorado 80538.

 

I. GENERAL

1.1 Consideration. Landlord enters into this Lease in consideration of the
payment by Tenant of the rents herein reserved and the keeping, observance and
performance by Tenant of the covenants and agreements of Tenant herein
contained.

1.2 Exhibits and Addenda to Lease. The Exhibits and Addenda listed below shall
be attached to this Lease and be deemed incorporated in this Lease by this
reference. In the event of any inconsistency between such Exhibits and Addenda
and the terms and provisions of this Lease, the terms and provisions of the
Exhibits and Addenda shall control. The exhibits and Addenda to this Lease are:

 

Exhibit A –

   Summary of Basic Lease Terms

Exhibit B –

   Site Plan

Exhibit C –

   Description of Tenant’ s Personal Property and Equipment

Addendum No. 1 –

   Environmental Rider

Addendum No. 2 –

   Additional Provisions

 

II. DEMISE OF PREMISES.

2.1 Demise. Subject to the provisions, covenants and agreements herein
contained, Landlord hereby leases and demises to Tenant, and Tenant hereby
leases from Landlord, the Demised Premises •as hereinafter defined, for the
Lease Term as hereinafter defined, subject to existing covenants, conditions,
restrictions, easements and encumbrances affecting the same.

2.2 Demised Premises. The “Demised Premises” shall mean the Property.

2.3 Address. The address of the Demised Premises is the address set forth in
Exhibit A.

2.4 Land. “Land” shall mean the parcel of real property more particularly
described in Exhibit A attached hereto, containing the approximate number of
acres of land area set forth on Exhibit A attached hereto.

2.5 Building. “Building” shall mean the Building constructed or to be
constructed on the Land of the type set forth in Exhibit A attached hereto,
containing approximately the number of square feet of interior space set forth
on Exhibit A attached hereto.

2.6 Improvements. “Improvements” shall mean the Building as hereinafter defined,
the Parking Area as hereinafter defined, and all other fixtures and improvements
on the Land, including landscaping thereon.

2.7 Property. “Property” shall mean the Land, the Building and the Improvements
and any fixtures and personal property used in operation and maintenance of the
Land, Building and Improvements other than Tenant’s fixtures, equipment, and
personal property listed on Exhibit C.

2.8 Parking Area. “Parking Area”, shall mean that portion of the Land which is
or is to be paved and otherwise improved for the parking of motor vehicles.

2.9 Covenant of Quiet Enjoyment. Landlord covenants and agrees that, provided
Tenant is not in default and keeps, observes and performs the covenants and
agreements of Tenant contained in this Lease, Tenant shall have quiet and
peaceable possession of the Demised Premises and such possession shall not be
disturbed or interfered with by Landlord or by any person claiming by, through
or under Landlord.

2.10 Condition of Demised Premises. Tenant covenants and agrees that, upon
taking possession of the Demised Premises, and except as expressly set forth in
Addendum No. 1, Tenant shall be deemed to have accepted the Demised Premises “as
is” as such term is defined in Section 14.24 in Addendum No. 2. To the extent
that the Demised Premises are not in all material aspects in good repair and
working order and in material compliance with



--------------------------------------------------------------------------------

all applicable laws, regulations and codes, Tenant agrees to take all necessary
actions, consistent with the provisions of this Lease, to bring the Demised
Premises into compliance with the provisions hereof, at Tenant’s sole cost and
expense.

 

III. TERM OF LEASE

3.1 Lease Term. “Lease Term” shall mean the period commencing at noon on the
commencement date specified in Exhibit A attached hereto and expiring at noon on
the expiration date specified in Exhibit A attached hereto.

3.2 Right of Early Termination. Tenant shall have a one time right to cancel
this Lease as of the beginning of the eleventh Lease year (the “Termination
Date”), by giving landlord no less than one year’s advance written notice of
Tenant’s election to terminate. To be effective, Tenant’s notice to terminate
must be accompanied by a simultaneous payment to Landlord in good funds of an
amount equal to the total of all Rent due (including a good faith estimate of
Additional Rent) or to be due Landlord hereunder for Lease years eleven and
twelve. The term “Lease Year” as used herein shall refer to each twelve
(12) month period beginning August 1 of each calendar year and ending on July 31
of the following calendar year. Regardless of the tendering of such notice to
terminate, Tenant shall remain liable for the full, timely performance of all of
its obligations hereunder through and including the Termination Date. Tenant’s
estimated payment of Additional Rent for years eleven (11) and twelve (12) shall
be based upon the average actual Additional Rent for years eight (8) and nine
(9) plus four percent (4%) per annum thereafter with the only adjustment from
years eight (8) and nine (9) being a reduction in utility costs. Utility costs
shall be reduced and paid in an estimated amount necessary to adequately light
the Premises and maintain the operation of all heating, ventilation, air
conditioning, electrical and mechanical systems in good working order during
Lease years eleven and twelve. Tenant’s payment of Additional Rent for years
eleven (11) and twelve (12) shall be a final settlement (without reconciliation
for actual Additional Rent in such years) except for utility costs, as described
above, and items of maintenance, repair or replacement described below. Tenant’s
payment of Additional Rent shall be accompanied by documentation in reasonable
detail supporting such payment and shall include appropriate amounts for the
performance of any maintenance, repairs and replacements which may be necessary
for Tenant to leave the Demised Premises in the condition required by this Lease
on the Termination Date. Tenant acknowledges and agrees that if Tenant exercises
its right of early termination, Landlord shall have no duty or obligation to
relet the Premises at any time thereafter; provided, however, that if Landlord
elects to relet the Premises to a third party (on such terms and conditions as
Landlord may determine, in its discretion) and during the period which would
have been Lease years eleven through fifteen, inclusive, Landlord receives Basic
Rent from such party (net of Landlord’s reasonable costs and expenses to lease
the Demised Premises, including, without limitation, leasing commissions,
leasehold improvements and attorney fees) in an amount which, when added with
the Basic Rent paid by Tenant for Lease years eleven and twelve in connection
with the exercise of its termination right, exceeds (the “Excess Rent”) the
Basic Rent which otherwise would have been payable hereunder for Lease years
eleven and twelve. The Excess Rent amount shall be due and payable within ninety
(90) days following July 31, 2010, and shall be based solely on actual Basic
Rent received by Landlord during Lease years eleven through fifteen.

 

IV. RENT AND OTHER AMOUNTS PAYABLE.

4.1 Basic Rent. Tenant covenants and agrees to pay to Landlord, without offset,
deduction or abatement, except as expressly set forth herein, basic rent for the
full Lease Term in the amount specified as basic rent in Exhibit A attached
hereto (“Basic Rent”). All monetary requirements referred to in this Lease shall
be in United States dollars.

4.2 Monthly Rent. Basic Rent shall be payable monthly in advance, without
notice, in equal installments in the amount of monthly rent specified in Exhibit
A (“Monthly Rent”) commencing on the first day of August, 1995, and continuing
on the first day of each month thereafter for the balance of the Lease Term.
Basic Rent for the period from the Commencement Date through and including
July 31, 1995 has been paid by Tenant to Landlord in connection with the
execution of this Lease.

4.3 Place of Payments. Basic Rent and all other sums payable by Tenant to
Landlord under this Lease shall be paid to Landlord at the place for payments
specified in Exhibit A, or such other place as Landlord may, from time to time,
designate in writing.

 

2



--------------------------------------------------------------------------------

4.4 Lease a Net Lease and Rent Absolute. It is the intent of the parties that
the Basic Rent provided in this Lease shall be a net payment to Landlord; that
the Lease shall continue for the full Lease Term notwithstanding any occurrence
preventing or restricting use and occupancy of the Demised Premises, including
any damage or destruction affecting the Demised Premises, and any action by
governmental authority relating to or affecting the Demised Premises, except as
otherwise specifically provided in this Lease; that the Basic Rent shall be
absolutely net and payable without offset, reduction or abatement for any cause,
except as expressly provided herein; that Landlord shall not bear any costs or
expenses relating to the Demised Premises or provide any services or do any act
in connection with the Demised Premises except as otherwise specifically
provided in this Lease; and that Tenant shall pay, in addition to Basic Rent,
Additional Rent to cover costs and expenses relating to the Demised Premises,
all as hereinafter provided.

4.5 Additional Rent. Tenant covenants and agrees to pay, as Additional Rent, all
costs and expenses relating to the Demised Premises, all as hereinafter provided
and to pay all other amounts payable by Tenant under the terms of this Lease
(“Additional Rent”). Costs and expenses payable by Tenant as Additional Rent
shall include (a) taxes and assessments; (b) insurance costs; (c) utility
charges; (d) operating expenses; (e) maintenance, repair and replacement
expenses, and (f) all other costs and expenses relating to the Demised Premises
during or attributable to the Lease Term, all as hereinafter provided in this
Lease.

4.6 Monthly Deposits for Taxes and Insurance. [Intentionally Deleted]

4.7 Security Deposit. [Intentionally Deleted]

4.8 General Provisions as to Monthly Deposits and Security Deposit.
[Intentionally Deleted]

 

V. TAXES AND ASSESSMENTS

 

  5.1 Covenant to Pay Taxes and Assessments.

(a) Tenant covenants and agrees to pay, as Additional Rent, all Taxes and
Assessments, as hereinafter defined, which accrue during or are attributable to
the Lease Term. “Taxes and Assessments” shall mean all taxes, assessments or
other impositions, general or special, ordinary or extraordinary, of every kind
or nature, which may be levied, assessed or imposed upon or with respect to the
Property or any part thereof, or upon any building, improvements or personal
property at any time situated thereon.

(b) Tenant shall pay all Taxes and Assessments directly to the applicable taxing
authority and shall provide Landlord with written evidence thereof, satisfactory
to Landlord, no later than thirty (30) days prior to the date when any
installment of Taxes or Assessments is due. If Tenant fails to provide Landlord
with timely evidence of the payment of Taxes and Assessments, Landlord shall
have the right, but not the obligation, to pay such amounts without notice to
Tenant, and all amounts paid by Landlord shall earn interest until repaid at the
interest rate specified in section 12.8 below.

5.2 Proration at Commencement and Expiration of Term. Taxes and Assessments
shall be prorated between Landlord and Tenant for the year in which the Lease
Term commences and for the year in which the Lease Term expires as of,
respectively, the date of commencement of the Lease Term and the date of
expiration of the Lease Term, except as hereinafter provided. Additionally, for
the year in which the Lease Term expires, Tenant shall be liable without
proration for the full amount of Taxes and Assessments relating to any
improvements, fixtures, equipment or personal property which Tenant is required
to remove or in fact removes as of the expiration of the Lease Term, as
described on Exhibit C attached hereto, and Taxes and Assessments related to any
other improvements, fixtures, equipment or personal property which Tenant does
not have .the right or obligation to remove, shall be prorated between Landlord
and Tenant. Proration of Taxes and Assessments shall be made on the basis of
actual Taxes and Assessments.

5.3 Special Assessments. In the event any Taxes or Assessments are payable in
installments over a period of years, Tenant shall be responsible only for
installments for periods during the Lease Term with proration, as above
provided, of any installment payable prior to or after expiration of the Lease
Term.

5.4 New or Additional Taxes. Tenant’s obligation to pay Tenant’s Pro Rata Share
of Taxes and Assessments shall include any Taxes and Assessments of a nature not
presently in effect but which may hereafter be levied, assessed or imposed upon
Landlord or upon the Property if such tax shall be based upon or arise out of
the

 

3



--------------------------------------------------------------------------------

ownership, use or operation of or the rents received from the Property, other
than income taxes of Landlord. For the purposes of computing Tenant’s liability
for such new type of tax or assessment, the Property shall be deemed the only
Property of Landlord.

5.5 Right to Contest Taxes. Tenant shall have the right to contest Taxes and
Assessments, as hereinafter provided. Any contest of Taxes and Assessments by
Tenant shall require Landlord’s prior written consent, not unreasonably
withheld, as to all material issues or decisions concerning the contest,
including, without limitation, any settlement thereof and Tenant shall indemnify
and hold Landlord harmless from any and all costs or expenses, including
reasonable attorneys’ fees incurred by or asserted against Landlord in
connection with such contest. During the last two (2) years of the term of the
Lease, Landlord shall have the sole right to contest Taxes and Assessments,
unless Tenant exercises its right to renew the term of the Lease.

 

VI. INSURANCE

6.1 Casualty Insurance. Tenant covenants and agrees to obtain and keep in full
force and effect during the Lease Term, Casualty Insurance as hereinafter
defined. “Casualty Insurance” shall mean fire and extended coverage insurance
with respect to the Demised Premises (as the same may be expanded hereunder), in
an amount equal to the full replacement cost thereof as adjusted for inflation
(exclusive of land value and foundation costs), and with coverage for all risks,
vandalism and malicious mischief, sprinkler leakage, boilers, and rental loss
and Tenant shall at all times be solely responsible for the payment of any
deductible thereunder. Casualty Insurance obtained by Tenant shall name
Landlord, Tenant and any mortgagee or holder of a deed of trust as an insured
party as its interest may appear. Tenant covenants and agrees to pay the cost of
Casualty Insurance as Additional Rent. Tenant shall be responsible for
obtaining, at Tenant’s option, cost and expense, insurance coverage for property
of Tenant and for business interruption of Tenant.

6.2 Liability Insurance. Tenant covenants and agrees to obtain and keep in full
force and effect during the Lease Term, and to pay the premiums and costs of,
Liability Insurance as hereinafter defined. “Liability Insurance” shall mean
comprehensive general liability insurance covering public liability with respect
to the ownership, use and operation of the Demised Premises, with limits of not
less than $10,000,000 combined single limit of liability, with endorsements for
assumed contractual liability with respect to the liabilities assumed by Tenant
under Section 8.24 of this Lease, retention or self-insurance provision
contained therein, unless otherwise approved in writing by Landlord. After the
first five (5) Lease years, Landlord may from time to time, upon notice to
Tenant, determine to increase the limits herein provided for to reflect general
inflation or changes of business circumstances, but only to the extent that such
increases are reasonably consistent with insurance requirements imposed by
landlords of similar commercial facilities.

6.3 General Provisions Respecting Insurance. Except as otherwise approved in
writing by Landlord, all insurance obtained by Tenant shall be on forms and with
a financially sound and reputable insurance company rated A+8 or better by A.M.
Best (or a comparable rating by another insurance rating service reasonably
selected by Landlord if A.M. Best ceases to publish insurance ratings); shall
name Landlord and the holder of any mortgage or deed of trust encumbering the
Property as insured parties, as their interests may appear; and shall contain a
waiver of rights of subrogation as among Tenant, Landlord and the holder of any
such mortgage or deed of trust; shall provide coverage on an occurrence basis;
and shall provide, by certificate of insurance or otherwise, that the insurance
coverage shall not be canceled or altered (except for alterations in coverage
under umbrella policies which do not involve or affect the Demised Premises)
except upon 30 days’ prior written notice to Landlord and the holder of any such
first mortgage or deed of trust. Certificates of insurance obtained by Tenant
shall be delivered to Landlord who may deposit the same with the holder of any
such first mortgage or deed of trust. In the event that, during the term of this
Lease, any one or more of the insurance coverages or requirements of this
Article VI are no longer commercially available, Landlord and Tenant shall agree
upon comparable alternatives, taking into account what is then being obtained or
required by landlords of other comparable commercial facilities.

6.4 Cooperation in the Event of Loss. Landlord and Tenant shall cooperate with
each other in the collection of any insurance proceeds which may be payable in
the event of any loss, including the execution and delivery of any proof of loss
or other actions required to effect recovery.

 

4



--------------------------------------------------------------------------------

VII. UTILITY, OPERATING, MAINTENANCE AND REPAIR EXPENSES.

7.1 Utility Charges. Tenant covenants and agrees to pay all charges for water,
sewage disposal, gas, electricity, light, heat, power, telephone or other
utility services used, rendered or supplied to or for the Demised Premises and
to contract for the same in Tenant’s own name.

7.2 Exterior Facilities Maintenance. Tenant covenants and agrees to pay, as
Additional Rent, all costs and expenses of operating, repairing, maintaining and
upkeep of the exterior facilities including, without limitation, upkeep and
replanting of grass, trees, shrubs and landscaping; removal of dirt, debris,
obstructions and litter from Parking Areas, landscaped areas, sidewalks and
driveways; repairs, resurfacing, resealing, restripping, sweeping the Parking
Areas, sidewalks, and driveways; sprinkler systems; repair and/or replacement of
the roof; wail and structural repairs; building signs; stairways; exterior
facilities utilities; fire protection systems and sprinkler systems; exterior
painting; storm drainage systems; supplies, personnel, rental of equipment in
implementing such services; all alterations, additions, improvements and other
changes made to the Improvements in order to conform to changes required by any
laws, ordinances, rules, regulations or orders of any applicable governmental
authority; and personal property taxes, licenses and permits.

7.3 Tenant’s Maintenance Obligation. Tenant covenants and agrees, except as
expressly provided in Addendum No. 1, at its sole cost and expense to maintain,
repair, replace and keep the Demised Premises and all improvements, fixtures and
personal property thereon in good, safe and sanitary condition, order and repair
and in material compliance with all applicable laws, ordinances, orders, rules
and regulations of governmental authorities having jurisdiction over the Demised
Premises; to perform or contract for and to promptly pay for trash and garbage
disposal, janitorial and cleaning services, security services, if any, removal
of snow and ice from the Parking Area, sidewalks and driveways serving the
Demised Premises, interior painting, window washing, replacement of damaged or
broken glass and other breakable materials, replacement of interior and exterior
light bulbs and light fixtures in or serving the Demised Premises; to operate,
maintain, repair and replace the heating, ventilating and air conditioning
system for the Demised Premises, including regularly scheduled preventive
maintenance contracts with all the services recommended by the equipment
manufacturer of which a copy must be provided to the Landlord within thirty
(30) days of the date Tenant takes possession, and the pipes for water and
sewage service in or serving the Demised Premises. The cost of all maintenance
and repairs required to be performed by or on behalf of Tenant shall be
considered as Additional Rent hereunder. All maintenance and repairs by Tenant
shall be done promptly, in a good and workmanlike fashion, and without
diminishing the original quality of the Demised Premises or the Property.

 

VIII. OTHER COVENANTS OF TENANT

8.1 Limitation on Use by Tenant. Tenant covenants and agrees to use the Demised
Premises only for the use or uses set forth as Permitted Uses by Tenant on
Exhibit A attached hereto and for no other purposes, except with the prior
written consent of Landlord.

8.2 Compliance with Laws. Tenant covenants and agrees that nothing shall be done
or kept on the Demised Premises in material violation of any law, ordinance,
order, rule or regulation of any governmental authority having jurisdiction and
that the Demised Premises shall be used, kept and maintained in material
compliance with any such law, ordinance, order, rule or regulation and with the
certificate of occupancy issued for the Building and the Demised Premises.
Tenant agrees to pay any present or future costs of complying with these
provisions including the costs of bringing the Property into such compliance.
Further, Tenant acknowledges that notwithstanding the foregoing, Tenant shall
have the obligation to promptly comply with any governmental notice of an
alleged violation of any law, ordinance, order, rule or regulation, regardless
of the materiality thereof.

8.3 Compliance with Insurance Requirements. Tenant covenants and agrees that
nothing shall be done or kept on the Demised Premises which might result in
cancellation of any such insurance required to be maintained by Tenant
hereunder.

8.4 No Waste or Impairment of Value. Tenant covenants and agrees that nothing
shall be done or kept on the Demised Premises or the Property which might impair
the value of the Demised Premises upon the termination of this Lease, or which
would constitute waste.

8.5 No Hazardous Use. Tenant covenants and agrees that nothing shall be done or
kept on the Demised Premises or the Property and that no improvements, changes,
alterations, additions, maintenance or repairs

 

5



--------------------------------------------------------------------------------

shall be made to the Demised Premises which might be inherently unsafe or
inherently hazardous to any person or property.

8.6 No Structural or Electrical Overloading. Tenant covenants and agrees that
nothing shall be done or kept on the Demised Premises or the Building and that
no improvements, changes, alterations, additions, maintenance or repairs shall
be made to the Demised Premises which might impair the structural soundness of
the Building, which might result in an overload of electrical lines serving the
Building or which might interfere with electric or electronic equipment in the
Building or on any adjacent or nearby property. In the event of violations
hereof, Tenant covenants and agrees to immediately remedy the violation at
Tenant’s expense and in material compliance with all requirements of
governmental authorities and insurance underwriters.

8.7 No Nuisance, Noxious or Offensive Activity. Tenant covenants and agrees that
no noxious or offensive activity shall be carried on upon the Demised Premises
or the Property nor shall anything be done or kept on the Demised Premises or
the Property which may be or become a public or private nuisance or which may
cause embarrassment, disturbance, or annoyance to others in the Building or on
adjacent or nearby property. The provisions of this Section shall not impair or
prevent Tenant from conducting its printing operations upon the Property in the
ordinary course of business.

8.8 No Annoying Lights, Sounds or Odors. Tenant covenants and agrees that no
light shall be emitted from the Demised Premises which is unreasonably bright or
causes unreasonable glare; no sound shall be emitted from the Demised Premises
which is unreasonably loud or annoying; and no odor shall be emitted from the
Demised Premises which is or might be noxious or offensive to others in the
Building or on adjacent or nearby property. The provisions of this Section shall
not impair or prevent ‘Tenant from conducting its printing operations upon the
Property in the ordinary course of business.

8.9 No Unsightliness. [Intentionally Deleted]

8.10 No Animals. [Intentionally Deleted].

8.11 Restriction on Signs and Exterior Lighting. Tenant covenants and agrees
that no signs or advertising devices of any nature shall be erected or
maintained by Tenant on the Demised Premises except as approved by applicable
governmental authorities.

8.12 No Violation of Covenants. Tenant covenants and agrees not to commit,
suffer or permit any violation of any covenant, condition or restriction
affecting the Demised Premises.

8.13 Restriction on Changes and Alterations. Except as provided in
Section 8.13A, Tenant covenants and agrees not to improve, change, alter, add
to, remove or demolish any improvements on the Demised Premises (“Changes”),
without the prior written consent of Landlord which consent shall not be
unreasonably withheld, and unless Tenant complies with all conditions which may
be imposed by Landlord, in its reasonable discretion, in connection with such
consent; and unless Tenant pays to Landlord the reasonable costs and expenses of
Landlord for independent architectural, engineering or other consultants which
may be reasonably incurred by Landlord in determining whether to approve any
such Changes. If such consent is given, no such Changes shall be permitted
unless Tenant shall have procured and paid for all necessary permits and
authorizations from any governmental authorities having jurisdiction; unless
such Changes will not reduce the value of the Property, and will not affect or
impair existing insurance on the Property; and unless Tenant, at Tenant’s sole
cost and expense, shall maintain or cause to be maintained workmen’s
compensation insurance covering all persons employed in connection with the work
and obtains liability insurance covering any loss or damage to persons or
property arising in connection with any such Changes and such other insurance or
bonds as Landlord may reasonably require. Tenant covenants and agrees that any
such Changes approved by Landlord shall be completed with due diligence and in a
good and workmanlike fashion and in compliance with all conditions imposed by
Landlord and all applicable permits, authorizations, laws, ordinances, orders,
rules and regulations of governmental authorities having jurisdiction and that
the costs and expenses with respect to such Changes shall be paid promptly when
due and that the Changes shall be accomplished free of liens of mechanics and
materialmen. Tenant covenants and agrees that all such Changes shall become the
property of the Landlord at the expiration of the Lease Term.

8.14 No Mechanic’s Liens. Landlord and Tenant covenant and agree not to permit
or suffer, and to cause to be removed and released, any mechanic’s,
materialmen’s or other lien on account of supplies, machinery, tools, equipment,
labor or material furnished or used in connection with the construction,
alteration, improvement,

 

6



--------------------------------------------------------------------------------

addition to or repair of the Demised Premises. Tenant shall have the right to
contest, in good faith and with reasonable diligence, the validity of any such
lien or claimed lien, provided that, if such contest involves a dispute
concerning an amount in excess of $50,000, Tenant shall give to Landlord such
security as may be reasonably requested by Landlord to insure the payment of any
amounts claimed, including interest and costs, and to prevent any sale,
foreclosure or forfeiture of any interest in the Property on account of any such
lien, and provided that, on final determination of the lien or claim for lien,
Tenant shall immediately pay any judgment rendered, with interest and costs, and
will cause the lien to be released and any judgment satisfied.

8.15 No Other Encumbrances. Tenant covenants and agrees not to encumber the
Demised Premises or Landlord or Tenant’s interest therein, without the prior
written consent of Landlord, and to keep the Demised Premises free from all
liens and encumbrances except liens and encumbrances existing upon the date of
commencement of the Lease Term or liens and encumbrances created by Landlord.

8.16 Subordination to Landlord Mortgages. Tenant covenants and agrees that, at
Landlord’s option, this Lease and Tenant’s interest in the Demised Premises
shall be junior and subordinate to any mortgage or deed of trust now or
hereafter encumbering the Property provided that, as to any mortgage or deed of
trust given hereafter, the mortgagee or beneficiary under such mortgage or deed
of trust agrees in writing, or adequate provision is made in the mortgage or
deed of trust, that, in the event of foreclosure of any such mortgage or deed of
trust, Tenant shall not be disturbed in its possession of the Demised Premises
provided only that Tenant shall attorn to the party acquiring title to the
Property as the result of such foreclosure, and all terms and conditions of this
Lease shall remain in full force and effect. No act or further agreement by
Tenant shall be necessary to establish the subordination of this Lease to any
such mortgage or deed of trust but Tenant covenants and agrees, upon no more
than ten (10) days prior written request of Landlord, to execute such documents
as may be necessary or appropriate to confirm and establish this Lease as
subordinate to any such mortgage or deed of trust in accordance with the
foregoing provisions. Alternatively, Tenant covenants and agrees that, at
Landlord’s option, Tenant shall execute within ten (10) days of request by
Landlord documents as may be necessary to establish this Lease and Tenant’s
interest in the Demised Premises as superior to any such mortgage or deed of
trust.

8.17 No Assignment or Subletting. Tenant covenants and agrees not to make or
permit a Transfer by Tenant, as hereinafter defined, without Landlord’s prior
written consent not unreasonably withheld. A Transfer by Tenant shall include,
except as provided below, an assignment of this Lease or any assignment,
sublease, transfer, mortgage, pledge or encumbrance of all or any part of
Tenant’s interest under this Lease or in the Demised Premises, by operation of
law or otherwise, or the use or occupancy of all or any part of the Demised
Premises by anyone other than Tenant, except that a Transfer shall not include a
sublease of 25% or less (individually, or in an aggregate) of the Demised
Premises and shall not require Landlord’s prior written consent so long as
Tenant promptly provides Landlord with a copy of any such sublease. Any such
Transfer by Tenant without Landlord’s written consent shall be void and shall
constitute a default under this Lease. In the event Landlord consents to any
Transfer by Tenant, Tenant shall not be relieved of its obligations under this
Lease and Tenant shall remain liable, jointly and severally and as a principal,
and not as a guarantor or surety, under this Lease, to the same extent as though
no Transfer by Tenant had been made, unless specifically provided to the
contrary in Landlord’s prior written consent. The acceptance of rent by Landlord
from any person other than Tenant shall not be deemed to be a waiver by Landlord
of the provisions of this Section or of any other provision of this Lease and
any consent by Landlord to Transfer by Tenant shall not be deemed a consent to
any subsequent Transfer by Tenant.

In the event Landlord consents to a Transfer by Tenant, any option to renew this
lease or right to extend the Lease Term shall automatically terminate unless
otherwise agreed in writing by Landlord.

Tenant covenants and agrees to pay to Landlord, within ten (10) days after
demand by Landlord, the reasonable costs and expenses of Landlord in connection
with any request by Tenant for consent to a Transfer by Tenant, including
reasonable attorneys’ fees, whether or not consent of Landlord is given to the
Transfer by Tenant.

8.18 Annual Financial Statements. Tenant covenants and agrees to furnish to
Landlord annually, within 120 days after the end of each fiscal year of
Guarantor, copies of audited financial statements of Guarantor and agrees that
Landlord may deliver any such financial statements to any existing or
prospective mortgagee or purchaser of the Property. The financial statements
shall include a balance sheet as of the end of, and a statement of profit and
loss for, the preceding fiscal year of Guarantor and, if regularly prepared by
Guarantor, a statement of cash flows for the preceding fiscal year of Guarantor.

 

7



--------------------------------------------------------------------------------

8.19 Payment of Income and Other Taxes. Tenant covenants and agrees to pay
promptly when due all personal property taxes on personal property of Tenant on
the Demised Premises and all federal, state and local income taxes, sales taxes,
use taxes, Social Security taxes, unemployment taxes and taxes withheld from
wages or salaries paid to Tenant’s employees, the nonpayment of which might give
rise to a lien on the Demised Premises or Tenant’s interest therein, and to
furnish, if requested by Landlord, evidence of such payments.

8.20 Estoppel Certificates. Tenant covenants and agrees to execute, acknowledge
and deliver to Landlord, upon Landlord’s written request, a written statement in
form provided by Landlord certifying that this Lease is unmodified (or, if
modified, stating the modifications) and in full force and effect; stating the
dates to which Basic Rent has been paid; and stating whether or not Landlord is
in default under this Lease (and, if so, specifying the nature of the default).
Tenant agrees that such statement may be delivered to and relied upon by any
existing or prospective mortgagee or purchaser of the Property. Tenant agrees
that a failure to deliver such a statement within 10 days after written request
from Landlord shall be conclusive upon Tenant that this Lease is in full force
and effect without modification except as may be represented by Landlord; that
there are no uncured defaults by Landlord under this Lease; and that any
representation by Landlord with respect to Basic Rent is true.

8.21 Landlord Right to Inspect and Show Premises and to Install “For Sale”
Signs. Tenant covenants and agrees that Landlord and the authorized
representatives of Landlord shall have the right to enter the Demised Premises
at any reasonable tune during ordinary business hours upon reasonable prior
notice for the purposes of inspecting, repairing or maintaining the same or
performing any obligations of Tenant which Tenant has failed to perform
hereunder or for the purposes of showing the Demised Premises to any existing or
prospective mortgagee, purchaser or lessee of the Demised Premises. Tenant
covenants and agrees that Landlord may, during the last year of the then current
term of this Lease, place on the Property or the Demised Premises a sign
advertising the Property or the Demised Premises for sale or for lease.

8.22 Landlord Title to Fixtures. Improvements and Equipment. Tenant covenants
and agrees that, except as provided on Exhibit C attached hereto, all fixtures
and improvements on the Demised Premises and all equipment and personal property
relating to the use and operation of the Demised Premises (as distinguished from
operations incident to the business of Tenant), including all plumbing, heating,
lighting, electrical and air conditioning fixtures and equipment, whether or not
attached to or affixed to the Demised Premises, and whether now or hereafter
located upon the Demised Premises, shall be and remain the property of the
Landlord upon expiration of the Lease Term.

8.23 Removal of Tenant’s Equipment. Tenant covenants and agrees to remove, at or
prior to the expiration of the Lease Term, all of Tenant’s Equipment, as
hereinafter defined. “Tenant’s Equipment” shall mean all equipment, apparatus,
machinery, signs, furniture, furnishings and personal property used in the
operation of the business of Tenant (as distinguished from the use and operation
of the Demised Premises), whether installed by Tenant or any predecessor
occupant of the Demised Premises. If such removal shall injure or damage the
Demised Premises Tenant covenants and agrees, at its sole cost and expense, at
or prior to the expiration of the Lease Term, to repair such injury and damage
in good and workmanlike fashion and to place the Demised Premises in the same
condition as the Demised Premises would have been if such Tenant’s Equipment had
not been installed, subject to normal wear and tear. If Tenant fails to remove
any Tenant’s Equipment by the expiration of the Lease Term, Landlord may, at its
option, keep and retain any such Tenant’s Equipment or dispose of the same and
retain any proceeds therefrom, and Landlord shall be entitled to recover from
Tenant any reasonable costs or expenses of Landlord in removing the same and in
restoring the Demised Premises in excess of the actual proceeds, if any,
received by Landlord from disposition thereof.

8.24 Tenant Indemnification of Landlord. Subject to Section 8.24A and Addenda
No. 1 and No. 2, Tenant covenants and agrees to protect, indemnify and save
Landlord harmless from and against all liability, obligations, claims, damages,
penalties, causes of action, costs and expenses, including attorneys’ fees,
imposed upon, incurred by or asserted against Landlord by reason of (a) any
accident, injury to or death of any person or loss of or damage to any property
occurring on or about the Demised Premises; (b) any act or omission of Tenant or
Tenant’s officers, employees, agents, guests or invitees or of anyone claiming
by, through or under Tenant; (c) any use which may be made of, or condition
existing upon, the Demised Premises; (d) any improvements, fixtures or equipment
upon the Demised Premises; (e) any failure on the part of Tenant to perform or
comply with any of the provisions, covenants or agreements of Tenant contained
in this Lease; (f) any violation of any law, ordinance, order, rule or
regulation of governmental authorities having jurisdiction over Tenant or
Tenant’s officers, employees,

 

8



--------------------------------------------------------------------------------

agents, guests or invitees or by anyone claiming by, through or under Tenant;
and (g) any repairs, maintenance or Changes to the Demised Premises by, through
or under Tenant. Tenant further covenants and agrees that, in case any action,
suit or proceeding is brought against Landlord by reason of any of the
foregoing, Tenant will, at Tenant’s sole cost and expense, defend Landlord in
any such action, suit or proceeding.

8.25 Waiver by Tenant. Tenant waives and releases any claims Tenant may have
against Landlord or Landlord’s officers, agents or employees for loss, damage or
injury to person or property sustained by Tenant or Tenant’s officers, agents,
employees, guests, invitees or anyone claiming by, through or under Tenant
resulting from any cause whatsoever other than negligence or willful misconduct
of Landlord.

8.26 Release upon Transfer by Landlord. In the event of a transfer by Landlord
of the Property or of Landlord’s interest as Landlord under this Lease,
Landlord’s successor or assign shall take subject to and be bound by this Lease
and, in such event, Tenant covenants and agrees that Landlord shall be released
from all obligations of Landlord under this Lease, except obligations which
arose and matured prior to such transfer by Landlord: that Tenant shall
thereafter look solely to Landlord’s successor or assign for satisfaction of the
obligations of Landlord under this Lease, except for those which matured prior
to such transfer; and that, upon demand by Landlord or Landlord’s successor or
assign, Tenant shall attorn to such successor or assign.

 

IX. DAMAGE OR DESTRUCTION

9.1 Tenant’s Notice of Damage. If any portion of the Demised Premises shall be
damaged or destroyed by fire or other casualty, Tenant shall give prompt written
notice thereof to Landlord (“Tenant’s Notice of Damage”).

9.2 Options to Terminate if Damage Substantial. [Intentionally Deleted]

9.3 Obligations to Repair and Restore. Upon receipt of Tenant’s Notice of
Damage, this Lease shall continue in full force and effect and Landlord shall,
to the extent of available insurance proceeds, proceed forthwith to cause the
Demised Premises to be repaired and restored with reasonable diligence and there
shall be abatement of Basic Rent and Additional Rent proportionate to the extent
of the space and period of time that Tenant is unable to use and enjoy the
Demised Premises (but only to the extent that Tenant has obtained at its expense
rent loss insurance to fully reimburse Landlord for lost rent during such
period). If insurance proceeds are insufficient to repair, rebuild or restore
the Demised Premises (unless such insufficiency has been caused by the failure
of any holder of a deed of trust or mortgage to make insurance proceeds
available), Tenant shall be obligated to deposit with Landlord the balance of
any funds required therefor, upon fifteen (15) days’ written notice. The plans
and specifications for such work shall be subject to the prior approval of
Tenant, which approval shall not be unreasonably withheld. Landlord covenants,
as loss payee, under the casualty insurance for the Demised Premises, to make
available insurance proceeds for the repair and restoration of the Demised
Premises, and any holder of a deed of trust or mortgage on the Demised Premises
must consent to the availability of insurance proceeds for repair or
restoration.

9.4 Application of Insurance Proceeds. The proceeds of any Casualty Insurance
maintained on the Demised Premises, other than casualty insurance maintained by
Tenant on fixtures and personal property of Tenant, shall be paid to and become
the property of Landlord, subject to any obligation of Landlord to cause the
Demised Premises to be repaired and restored.

 

X. CONDEMNATION

10.1 Taking – Substantial Taking – Insubstantial Taking. A “Taking” shall mean
the taking of all or any portion of the Demised Premises as a result of the
exercise of the power of eminent domain or condemnation for public or
quasi-public use or the sale of all or part of the Demised Premises under the
threat of condemnation. A “Substantial Taking” shall mean a Taking of so much of
the Demised Premises that the Demised Premises cannot thereafter be reasonably
used by Tenant for carrying on, at substantially the same level or scope, the
business theretofore conducted by Tenant on the Demised Premises. An
“Insubstantial Taking” shall mean a Taking such that the Demised Premises can
thereafter continue to be used by Tenant for carrying on, at substantially the
same level or scope, the business theretofore conducted by ‘Tenant on the
Demised Premises.

10.2 Termination on Substantial Taking. If there is a Substantial Taking with
respect to the Demised Premises, the Lease Term shall expire on the date of
vesting of title pursuant to such Taking. In the event of termination of this
Lease under the provisions hereof, Landlord shall refund to Tenant such amounts
of Basic Rent

 

9



--------------------------------------------------------------------------------

and Additional Rent theretofore paid by Tenant as may be applicable to the
period subsequent to the time of termination of this Lease.

10.3 Restoration on Insubstantial Taking. In the event of an Insubstantial
Taking, this Lease shall continue in full force and effect, Landlord shall
proceed forthwith to cause the Demised Premises to be restored as near as may be
to the original condition thereof and there shall be abatement of Basic Rent and
Additional Rent proportionate to the extent of the space so taken Landlord may,
at its option, require Tenant to arrange for and handle the restoration of the
Demised Premises, in which case Landlord shall furnish Tenant with sufficient
funds for such restoration at the time or times such funds are needed, utilizing
the proceeds of any awards or consideration received as a result of the Taking
and any additional funds necessary to cover the costs of restoration.

10.4 Right to Award. [Intentionally Deleted – See Addendum No. 2]

 

XI. DEFAULTS BY TENANT

11.1 Defaults Generally. Each of the following shall constitute a “Default by
Tenant” under this Lease:

11.2 Failure to Pay Rent or other Amounts. A Default by Tenant shall exist if
Tenant fails to pay when due, Basic Rent, Additional Rent, or any other amounts
payable by Tenant under the terms of this Lease, and such failure shall continue
for 5 days after written notice from Landlord to Tenant of such failure,
provided however, that Tenant shall not be entitled to more than two (2) notices
of such failure during any Lease Year (as defined in Section 3.2 above) and if,
after two (2) such notices are given in any Lease Year, Tenant fails, during
such Lease Year, to pay any such amounts when due, such failure shall constitute
a Default by Tenant without further notice by Landlord.

11.3 Violation of Lease Terms. A Default by Tenant shall exist if Tenant
breaches or fails to comply with any agreement, term, covenant or condition in
this Lease applicable to Tenant, and such breach or failure to comply continues
for a period of thirty (30) days after notice thereof by Landlord to Tenant, or,
if such breach or failure to comply cannot be reasonably cured within such
thirty (30) day period, if Tenant shall not in good faith commence to cure such
breach or failure to comply within such thirty (30) day period or shall not
diligently proceed therewith to completion.

11.4 Nonoccupancy of Demised Premises. [Intentionally Deleted]

11.5 Transfer of Interest Without Consent. A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Demised Premises shall be
transferred to or pass to or devolve upon any other party without Landlord’s
prior written consent, except that Tenant shall have the right to transfer its
interest in this Lease to any entity in the “controlled group”, as defined in
Internal Revenue Code Section 267(f), of Quebecor Printing Inc., or Quebecor
Printing (USA) Holdings Inc.

11.6 Execution and Attachment against Tenant. A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Demised Premises shall be taken
upon execution or by other process of law directed against Tenant, or shall be
subject to any attachment at the instance of any creditor or claimant against
Tenant and said attachment shall not be discharged or disposed of within 15 days
after the levy thereof.

11.7 Bankruptcy or Related Proceedings. A Default by Tenant shall exist if
Tenant shall file a petition in bankruptcy or insolvency or for reorganization
or arrangement under the bankruptcy laws of the United States or under any
similar act of any state, or shall voluntarily take advantage of any such law or
act by answer or otherwise, or shall be dissolved or shall make an assignment
for the benefit of creditors or if involuntary proceedings under any such
bankruptcy or insolvency law or for the dissolution of Tenant shall be
instituted against Tenant or a receiver or trustee shall be appointed for the
Demised Premises or for all or substantially all of the property of Tenant, and
such proceedings shall not be dismissed or such receivership or trusteeship
vacated within 60 days after such institution or appointment.

 

XII. LANDLORD’S REMEDIES

12.1 Remedies Generally. Upon the occurrence of any Default by Tenant, Landlord
shall have the right, at Landlord’s election, then or any time thereafter, to
exercise any one or more of the following remedies:

12.2 Cure by Landlord. In the event of a Default by Tenant, Landlord may, at
Landlord’s option, but without obligation to do so, and without releasing Tenant
from any obligations under this Lease, make any payment

 

10



--------------------------------------------------------------------------------

or take any action as Landlord may deem necessary or desirable to cure any such
Default by Tenant in such manner and to such extent as Landlord may deem
necessary or desirable. Landlord may do so without demand on, or written notice
to, Tenant and without giving Tenant an opportunity to cure such Default by
Tenant. Tenant covenants and agrees to pay to Landlord, within 10 days after
demand, all advances, costs and expenses of Landlord in connection with the
making of any such payment or the taking of any such action, including
reasonable attorney’s fees, together with interest as hereinafter provided, from
the day of payment of any such advances, costs and expenses by Landlord. Action
taken by Landlord may include commencing, appearing in, defending or otherwise
participating in any action or proceeding and paying, purchasing, contesting or
compromising any claim, right, encumbrance, charge or lien with respect to the
Demised Premises which Landlord, in its discretion, may deem necessary or
desirable to protect its interest in the Demised Premises and under this Lease.

12.3 Termination of Lease and Damages. In the event of a Default by Tenant,
Landlord may terminate this Lease, effective at such time as may be specified by
written notice to Tenant, and demand (and, if such demand is refused, recover)
possession of the Demised Premises from Tenant. Tenant shall remain liable to
Landlord for damages in an amount equal to the Basic Rent, Additional Rent and
other sums which would have been owing by Tenant hereunder for the balance of
the term, had this Lease not been terminated, less the net proceeds, if any, of
any reletting of the Demised Premises by Landlord subsequent to such
termination, after deducting all Landlord’s expenses in connection with such
recovery of possession or reletting. Landlord shall be entitled to collect and
receive such damages from Tenant on the days on which the Basic Rent, Additional
Rent and other amounts would have been payable if this Lease had not been
terminated. Alternatively, at the option of Landlord, Landlord shall be entitled
to recover forthwith from Tenant, as damages for loss of the bargain and not as
a penalty, an aggregate sum which, at the time of such termination of this
Lease, represents the excess, if any, of (a) the aggregate of the Basic Rent,
Additional Rent and all other sums payable by Tenant hereunder that would have
accrued for the balance of the Lease Term, over (b) the aggregate rental value
of the Demised Premises, for the balance of the Lease Term, both discounted to
present worth at the rate of nine percent (9%) per annum.

12.4 Repossession and Reletting. In the event of Default by Tenant, Landlord may
reenter and take possession of the Demised Premises or any part thereof, without
demand or notice, and repossess the same and expel Tenant and any party claiming
by, under or through Tenant, and remove the effects of both using such force for
such purposes as may be necessary, without being liable for prosecution on
account thereof or being deemed guilty of any manner of trespass, and without
prejudice to any remedies for arrears of rent or right to bring any proceeding
for breach of covenants or conditions. No such reentry or taking possession of
the Demised Premises by Landlord shall be construed as an election by Landlord
to terminate this Lease unless a written notice of such intention is given to
Tenant. No notice from Landlord hereunder or under a forcible entry and detainer
statute or similar law shall constitute an election by Landlord to terminate
this Lease unless such notice specifically so states. Landlord reserves the
right, following any reentry or reletting, to exercise its right to terminate
this Lease by giving Tenant such written notice, in which event the Lease will
terminate as specified in said notice. After recovering possession of the
Demised Premises, Landlord shall use commercially reasonable efforts to mitigate
its damages and in connection therewith may, from time to time, relet the
Demised Premises, or any part thereof, for the account of Tenant, for such term
or terms and on such conditions and upon such other terms as Landlord, in good
faith, determines to be commercially reasonable. Landlord may make such repairs,
alterations or improvements as Landlord may consider appropriate to accomplish
such reletting, and Tenant shall reimburse Landlord upon demand for all costs
and expenses, including attorneys’ fees, which Landlord may incur in connection
with such reletting. Landlord may collect and receive the rents for such
reletting but Landlord shall in no way be responsible or liable for any failure
to relet the Demised Premises, or any part thereof, or for any failure to
collect any rent due upon such reletting. Notwithstanding Landlord’s recovery of
possession of the Demised Premises, Tenant shall continue to pay on the dates
herein specified, the Basic Rent, Additional Rent and other amounts which would
be payable hereunder if such repossession had not occurred, less any net amounts
collected by landlord from reletting the Premises after taking into account all
costs and expenses incurred by Landlord in connection with such reletting. If,
in connection with any reletting, the new lease term extends beyond the existing
term, or the premises covered thereby include other premises not part of the
Demised Premises, a fair apportionment of the rent received from such reletting
and the expenses incurred in connection therewith will be made in determining
the net amount recovered from such reletting. Furthermore, the parties
acknowledge and agree that Tenant’s investment grade credit standing at the time
of the execution of this Lease was a material inducement for Landlord’s entering
into this Lease and Landlord may require that any substitute tenant have at
least similar credit standing in Landlord’s efforts to mitigate any damages

 

11



--------------------------------------------------------------------------------

hereunder, or in the alternative, pay increased Base Rent to compensate for the
risks associated with a lower credit standing.

12.5 Landlord’s Lien and Enforcement. [Intentionally Deleted]

12.6 Suits by Landlord. Actions or suits for the recovery of amounts and damages
payable under this Lease may be brought by Landlord from time to time, at
Landlord’s election, and Landlord shall not be required to await the date upon
which the Lease Term would have expired to bring any such action or suit.

12.7 Recovery of Landlord Enforcement Costs. All costs and expenses incurred by
Landlord in connection with collecting any amounts and damages owing by Tenant
pursuant to the provisions of this Lease or to enforce any provision of this
Lease, including reasonable attorneys’ fees, whether or not any action is
commenced by Landlord, shall be paid by Tenant to Landlord upon demand.

12.8 Interest on Past-Due Payments and Advances. Tenant covenants and agrees to
pay to Landlord interest on demand at the rate of three percent (3%) above the
“Prime Rate,” as hereinafter defined, not paid by Tenant when due hereunder,
from the date due and payable, and on the amount of any payment made by Landlord
required to have been made by Tenant under this Lease and on the amount of any
costs and expenses, including reasonable attorneys’ fees, paid by Landlord in
connection with the taking of any action to cure any Default by Tenant, from the
date of making any such payment or the advancement of such costs and expenses by
Landlord. “Prime Rate” shall mean the rate charged by Citibank, N.A., a national
banking association (the “Bank”), or other bank as hereinafter provided, at the
time said Monthly Rent or Monthly Deposit was due and payable or at the time of
making any such payment or the advancement of such costs and expenses by
Landlord or aforesaid, on 90-day loans to commercial borrowers of nationally
recognized and unquestioned credit as announced by the Bank from time to time,
but not in excess of the maximum amount of finance charge permissible under
applicable law. In the event that the Bank discontinues the use of a Prime Rate,
the Prime Rate being charged by any other national banking association located
in Denver, Colorado, as selected by Landlord in its sole discretion, shall be
used for computing the interest rate under this Section.

12.9 Landlord’s Bankruptcy Remedies. Nothing contained in this Lease shall limit
or prejudice the right of Landlord to prove and obtain as liquidated damages in
any bankruptcy, insolvency, receivership, reorganization or dissolution
proceeding, an amount equal to the maximum allowable by any statute or rule of
law governing such proceeding in effect at the time when such damages are to be
proved, whether or not such amount be greater, equal or less than the amounts
recoverable, either as damages or rent, under this Lease.

12.10 Remedies Cumulative. Exercise of any of the remedies of Landlord under
this Lease shall not prevent the concurrent or subsequent exercise of any other
remedy provided for in this Lease or otherwise available to Landlord at law or
in equity.

 

XIII. SURRENDER AND HOLDING OVER

13.1 Surrender upon Lease Expiration. Upon the expiration or earlier termination
of this Lease, or on the date specified in any demand for possession by Landlord
after any Default by Tenant, Tenant covenants and agrees to surrender possession
of the Demised Premises to Landlord, subject to the provisions of Section 8.23
hereof, in good repair and working order, without deferred maintenance, all as
certified by Landlord’s engineers, subject to reasonable wear and tear.

13.2 Holding Over. If Tenant shall hold over after the expiration of the Lease
Term, without written agreement providing otherwise, Tenant shall be deemed to
be a Tenant from month to month, at a monthly rental, payable in advance, equal
to 150% of the Monthly Rental, and Tenant shall be bound by all of the other
terms, covenants and agreements of this Lease. Nothing contained herein shall be
construed to give Tenant the right to hold over at any time, and Landlord may
exercise any and all remedies at law or in equity to recover possession of the
Demised Premises, as well as any damages incurred by Landlord, due to Tenant’s
failure to vacate the Demised Premises and deliver possession to Landlord as
herein provided.

 

XIV. MISCELLANEOUS

14.1 No Implied Waiver. No failure by Landlord to insist upon the strict
performance of any term, covenant or agreement contained in this Lease, no
failure by Landlord to exercise any right or remedy under this Lease, and no
acceptance of full or partial payment during the continuance of any Default by
Tenant, shall constitute

 

12



--------------------------------------------------------------------------------

a waiver of any such term, covenant or agreement, or a waiver of any such right
or remedy, or a waiver of any such Default by Tenant.

14.2 Survival of Provisions. Notwithstanding any termination of this Lease, the
same shall continue in force and effect (i) for a period of three (3) years
following the expiration or termination date hereof as to any provisions hereof
which require observance or performance by Landlord or Tenant subsequent to
termination and (ii) indefinitely as to any provisions concerning Hazardous
Substances (as defined herein).

14.3 Covenants Independent. This Lease shall be construed as if the covenants
herein between Landlord and Tenant are independent, and not dependent, and
Tenant shall not be entitled to any offset against Landlord if Landlord fails to
perform its obligations under this Lease.

14.4 Covenants as Conditions. Each provision of this Lease performable by Tenant
shall be deemed both a covenant and a condition.

14.5 Tenant’s Remedies. Tenant may bring a separate action against Landlord for
any claim Tenant may have against Landlord under this Lease, provided Tenant
shall first give written notice thereof to Landlord and shall afford Landlord
thirty (30) days to cure, or commence efforts to diligently cure, any such
default. In addition, Tenant shall send notice of such default by certified or
registered mail, postage prepaid, to the holder of any mortgage or deed of trust
covering the Demised Premises, the Property or any portion thereof of whose
address Tenant has been notified in writing, and shall afford such holder thirty
(30) days to cure, or commence efforts to diligently cure, any default on
Landlord’s behalf. Landlord shall be responsible only for any actual damages
incurred by Tenant as a result of a default which is not timely cured as
provided above, and in no event shall Landlord be liable for consequential,
speculative or punitive damages.

14.6 Binding Effect. This Lease shall extend to and be binding upon the heirs,
executors, legal representatives, successors and assigns of the respective
parties hereto. The terms, covenants, agreements and conditions in this Lease
shall be construed as covenants running with the Land.

14.7 Short Form Lease. This Lease shall not be recorded, but the parties agree,
at the request of either of them, to execute a short form lease for recording,
containing the names of the parties, a description of the Demised Premises and
the Lease Term.

14.8 Notices and Demands. All notices, demands or billings under this Lease
shall be in writing, signed by the party giving the same and shall be deemed
properly given and received when actually given and received or 3 business days
after mailing, if sent by registered or certified United States mail, postage
prepaid, addressed to the party to receive the notice at the address set forth
for such party in the first paragraph of this Lease or at such other address as
either party may notify the other of in writing.

14.9 Time of the Essence. Time is of the essence under this Lease, and all
provisions herein relating thereto shall be strictly construed.

14.10 Captions for Convenience. The headings and captions hereof are for
convenience only and shall not be considered in interpreting the provisions
hereof.

14.11 Severability. If any provision of this Lease shall be held invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
there shall be deemed substituted for the affected provision a valid and
enforceable provision as similar as possible to the affected provision.

14.12 Governing Law. This Lease shall be interpreted and enforced according to
the internal laws of the State of Colorado, without giving effect to choice of
law principles, and the parties stipulate that Arapahoe County, Colorado, shall
be the venue for any disputes hereunder.

14.13 Entire Agreement. This Lease and any exhibits and addenda referred to
herein, constitute the final and complete expression of the parties’ agreements
with respect to the Demised Premises and Tenant’s occupancy thereof. Each party
agrees that it has not relied upon or regarded as binding any prior agreements,
negotiations, representations, or understandings, whether oral or written,
except as expressly set forth herein.

14.14 No Oral Amendment or Modifications. No amendment or modification of this
Lease, and no approvals, consents or waivers by Landlord under this Lease, shall
be valid or binding unless in writing and executed by the party to be bound.

 

13



--------------------------------------------------------------------------------

14.15 Real Estate Brokers. Landlord and Tenant covenant to hold harmless and
indemnify each other from and against any and all cost, expense or liability,
including reasonable attorney fees, for any compensation, commissions, charges
or claims by any broker or other agent with respect to this Lease or the
negotiation thereof.

14.16 Relationship of Landlord and Tenant. Nothing contained herein shall be
deemed or construed as creating the relationship of principal and agent or of
partnership, or of joint venture by the parties hereto, it being understood and
agreed that no provision contained in this Lease nor any acts of the parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant.

14.17 Limitation on Personal Liability of Landlord. Notwithstanding anything to
the contrary contained in this Lease, it is understood and agreed that there
shall be no personal liability on the part of the Landlord or any of its
beneficiaries, successors or assigns, with respect to any of the terms,
covenants and conditions of this Lease, and Tenant shall look solely to the
equity of Landlord in the Demised Premises in the event of any default or
liability of Landlord under this Lease, such exculpation of liability to be
absolute and without any exception whatsoever.

14.18 Authority of Tenant. Each individual executing this Lease on behalf of
Tenant represents and warrants that he is duly authorized to deliver this Lease
on behalf of Tenant and that this Lease is binding upon Tenant in accordance
with its terms.

14.19 [Intentionally Deleted]

14.20 Additional Provisions. See Addendum No. 1 and Addendum No., 2 attached
hereto and made a part hereof.

IN WITNESS WHEREOF the parties hereto have caused this Lease to be executed the
day and year first above written.

 

     Landlord: ATTEST:      ONE DIRECTORY PLACE LLC,      a Colorado limited
liability company

 

              By:  

/s/ Donald P. Cook

___________________________________________, Secretary        Donald P. Cook,
Manager

 

14



--------------------------------------------------------------------------------

 

Tenant: DIRECTORY PRINTING COMPANY

By:

 

/s/ Pierre L. Roy

 

Pierre L. Roy, Vice President

By:

 

/s/ Daniel Poulin

 

Daniel Poulin, Treasurer

ATTEST:

/s/ Guy J. Paquette

Guy J. Paquette, Secretary

 

15



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEASE OF SPACE

SUMMARY OF BASIC TERMS

 

1.

  Tenant:    Directory Printing Company, a Delaware corporation   

2.      

  Land:      

 

(a)

   Legal Description:    Tract B1, 287 Ltd. Addition First Replat of the City of
Loveland, County of Larimer, State of Colorado  

(b)

   Approximate Acreage: 14.919 Acres   

3.

  Building:      

 

(a)

   Type: Concrete Tilt-Up Office/Warehouse     

(b)

   Approximate Total Building Square Footage: 125,000 Square Feet   

4.

  Demised Premises:      

 

(a)

   Approx. Total Square Footage:    125,000 Square Feet*  

(b)

   Approx. Office Square Footage:    42,000 Square Feet  

(c)

   Address:    One Directory Place, Loveland, Colorado

5.

  Initial Lease Term:      

  (a)    Period:    Fifteen (15) years  

(b)

   Commencement Date:    July 21, 1995  

(c)

   Expiration Date:    July 31, 2010

6.

  Basic Rent:      

 

LEASE
YEAR    PERIOD    ANNUAL
RENT      MONTHLY
RENT   1    August 1, 1995-July 31, 1996    $ 625,000       $ 52,083.33    2   
August 1, 1996-July 31, 1997    $ 637,500       $ 53,125.00    3    August 1,
1997-July 31, 1998    $ 681,250       $ 56,770.83    4    August 1, 1998-July
31, 1999    $ 701,250       $ 58,437.50    5    August 1, 1999-July 31, 2000   
$ 701,250       $ 58,437.50    6    August 1, 2000-July 31, 2001    $ 736,250   
   $ 61,354.17    7    August 1, 2001-July 31, 2002    $ 758,330       $
63,194.17    8    August 1, 2002-July 31, 2003    $ 781,250       $ 65,104.17   
9    August 1, 2003-July 31, 2004    $ 804,520       $ 67,043.33      10   
August 1, 2004-July 31, 2005    $ 828.656       $ 69,054.67      11    August 1,
2005-July 31, 2006    $ 853,516       $ 71,126.33      12    August 1, 2006-July
31, 2007    $ 879,121       $ 73,260.08      13    August 1, 2007-July 31, 2008
   $ 905,195       $ 75,432.92      14    August 1, 2008-July 31,2009    $
932,659       $ 77,721.58      15    August 1, 2009-July 31, 2010    $ 960,630
      $ 80,052.50                         TOTALS       $ 11,786,377       $
982,198.08   

7.

  Additional Rent:      

 

(a)

   Initial Monthly Deposit for Taxes and Insurance:      $  N/A        

(b)

   Initial Maintenance Charge:      $  N/A        

(c)

   Initial Monthly Payment Due:        N/A      

8.

  Security Deposit Amount:         $  N/A      

9.

  Place for Payments:      

One Directory Place LLC

c/o DPC Development Company

7000 E. Belleview Avenue, Suite 290

           Greenwood Village, Colorado 80111   

10.

  Permitted Use(s) by Tenant:       General office, warehouse and printing
plant.   

11.

  Broker(s):       CB Commercial Brokerage Group   

12.

  Specified Tenant Finish:       None.   

 

* The parties acknowledge and agree that in the event the actual size of the
Demised Premises is greater or less than 125,000 square feet, there shall be no
increase or decrease in the Basic Rent payable hereunder.

 

16



--------------------------------------------------------------------------------

ADDENDUM NO. 2 TO LEASE BETWEEN

ONE DIRECTORY PLACE LLC, AS LANDLORD,

AND DIRECTORY PRINTING COMPANY, AS TENANT

This Addendum No. 2 is made a part of that certain Lease dated July 21, 1995, by
and between One Directory Place LLC, a Colorado limited liability company
(“Landlord”), and Directory Printing Company, a Delaware corporation (“Tenant”).
The Lease shall contain the following additional Sections:

3.3 Lease Term Renewal. Tenant shall have the right to renew the Lease Term for
four five-year, consecutive extensions under the same terms and conditions of
this Lease, except for each five-year renewal term, Basic Rent shall be equal to
the fair market rental rate for the Demised Premises applicable upon the
commencement of such renewal term, taking into consideration Tenant’s use of the
Demise Premises, the quality, size, design and location of the Property and the
rent for comparable facilities in the vicinity. Such rental rate shall be
increased by three percent (3%) per year for each year of such renewal term;
provided, however, that the Basic Rent for the first year of such renewal term
shall not be less than one hundred five percent (105%) of the Basic Rent for the
year prior to which the renewal term commenced. Tenant shall provide Landlord
with written notice of its intention to extend the Lease Term not less than
twelve (12) months nor more than twenty-four (24) months prior to the expiration
of the then current Lease Term. Tenant’s right to renew shall be absolute so
long as Tenant is not in default on the date on which such notice is sent and no
default has occurred and not been cured as of the first date of the renewal
period. Landlord shall provide Tenant with notice of its proposed Basic Rent for
the renewal period within sixty (60) days after receipt of Tenant’s renewal
notice, and Tenant shall have thirty (30) days to accept or reject such rate. If
Tenant does not agree to Landlord’s proposed rental rate, Tenant shall notify
Landlord and Landlord and Tenant shall have the right at their own expense to
obtain an appraisal by an MAI appraiser with not less than five (5) years
commercial experience, familiar with the Loveland area, of the fair market
rental rate of the Demised Premises for the first year of the renewal period,
the results of which shall be provided to each party within sixty (60) days
after Tenant has rejected Landlord’s proposed rate. If the result of Landlord’s
appraisal and Tenant’s appraisal are within ten percent (10%) of each other, the
results shall be averaged and shall be the Basic Rent for the renewal term,
subject to the minimum Basic Rent rate specified above. If the results of
Landlord’s appraisal and Tenant’s appraisal are not within ten percent (10%) of
each other, the two appraisers shall select a third appraiser, the cost of which
shall be shared equally between Landlord and Tenant. The result of the third
appraisal shall be averaged with the appraisal of Landlord’s or Tenant’s which
is the closest thereto, and the result shall be the Basic Rent for the renewal
term, subject to the minimum Basic Rent rate specified above.

8.13A Expansion.

1. First Expansion. Landlord shall construct and complete as soon as practicable
an additional fifteen thousand (15,000) feet of gross leasable area of warehouse
space to be located adjacent and attached to the existing Improvements, as
described on the site plan which is Exhibit B to the Lease (the “Warehouse
Space”). The Warehouse Space shall consist of unfinished heated/cooled warehouse
space with a ceiling height and floor load bearing capacity comparable to that
in the Demised Premises as of the date of this Lease. The Landlord shall utilize
an architect, engineer and general contractor reasonably acceptable to Tenant.
The plans for the Warehouse Space shall be approved by Tenant prior to
construction. All costs of permitting, professional fees, labor and material
charges and all other costs of constructing the Warehouse Space shall be borne
by Landlord and paid in a timely fashion. Such construction work shall be done
in a matter that does not materially interfere with Tenant’s operations. Upon
receipt of a certificate of occupancy for the Warehouse Space, Tenant shall pay
Basic Rent for the Warehouse Space at the following rental rate per gross
leasable square foot:

 

Addendum 2 – 1



--------------------------------------------------------------------------------

 

August 1, 1995 - July 31, 1996

   $ 5.00/SF   

August 1, 1996 - July 31, 1997

   $ 5.10/SF   

August 1, 1997 - July 31, 1998

   $ 5.45/SF   

August 1, 1998 - July 31, 1999

   $ 5.61/SF   

August 1, 1999 - July 31, 2000

   $ 5.61/SF   

August 1, 2000 - July 31, 2001

   $ 5.89/SF   

August 1, 2001 - July 31, 2002

   $ 6.07/SF   

August 1, 2002 - July 31, 2003

   $ 6.25/SP   

August 1, 2003 - July 31, 2004

   $ 6.41/SF   

August 1, 2004 - July 31, 2005

   $ 6.63/SF   

August 1, 2005 - July 31, 2006

   $ 6.83/SF   

August 1, 2006 - July 31, 2007

   $ 7.03/SF   

August 1, 2007 - July 31, 2008

   $ 7.24/SF   

August 1, 2008 - July 31, 2009

   $ 7.46/SF   

August 1, 2009 - July 31, 2010

   $ 7.69/SF   

Such Basic Rent shall be for the amount of gross leasable area of the Warehouse
Space, as determined by the architect’s BOMA survey. Tenant shall pay Additional
Rent on the Warehouse Space as provided in the lease for the remainder of the
Demised Premises. The Warehouse Space shall be a part of the Demised Premises,
and Tenant’s use and occupancy of the Warehouse Space shall be on the same terms
and conditions of this Lease, and shall be coterminous with the term of this
Lease. The Basic Rent for the Warehouse Space during any renewal term shall be
determined consistent with the criteria identified in Section 3.3 above.

2. Second Expansion. Provided Tenant is not in default hereunder, and there has
not been a material adverse change in the financial condition of Tenant or
Guarantor, Tenant shall have the right to further expand the Premises (the
“Second Expansion”), on the following terms and conditions:

(a) The Second Expansion shall contain not less than 40,000 square feet nor more
than 70,000 square feet;

(b) Landlord (and its Lender) shall have the right to review and approve all
plans and specifications for the Second Expansion, which approval shall not be
unreasonably withheld, and Tenant shall incorporate into the plans and
specifications any modifications reasonably requested by Landlord which are
designed to make the Second Expansion a reasonably usable facility for future
occupants or requirements to preserve the value of the original Demised
Premises;

(c) At the time that the Second Expansion has been constructed and is ready for
occupancy the remaining term of the Lease must be for not less than ten
(10) years (regardless of whether Landlord or Tenant constructs the Second
Expansion, as provided below) and Tenant shall be required to waive and
relinquish its right of early termination specified in Section 3.2 above and its
purchase option specified in Section 14.22 below. If less than ten (10) years
remain on the Lease, the term shall be extended to a term of ten (10) years and
Base Rent shall be determined pursuant to Section 3.3 above, for any years
beyond Lease year fifteen;

(d) The Second Expansion shall be constructed by Landlord, at its sole cost and
expense, on the express condition that (x) Landlord and Tenant reach agreement
on Basic Rent for the Second Expansion, as provided in (e) below, (y) the cost
per square foot does not exceed $40.00 and (z) the Second Expansion can be
financed on terms and conditions acceptable to Landlord, in its discretion. If
any of the conditions in (x), (y) or (z) of the preceding sentence are not met,
Tenant shall then have the right to construct the Second Expansion, as provided
in (g) below;

(e) The Basic Rent for the Second Expansion shall be a commercially reasonable
rental rate then being paid by tenants of comparable commercial facilities at
the time of the Second Expansion, but in no event shall the Basic Rent produce a
return upon Landlord’s entire

 

Addendum 2 – 2



--------------------------------------------------------------------------------

cost (whether such funds, or any portion thereof, are borrowed or represent
Landlord’s equity) to construct the Second Expansion of less than 300 basis
points above the “Loan Constant”, as defined below (the “Minimum Rate”);

(f) The parties acknowledge that Landlord intends to finance a significant
portion of the cost to construct the Second Expansion, and a condition to
Landlord’s obligation to construct the Second Expansion shall be Landlord’s
ability to obtain financing on terms and conditions acceptable to Landlord, in
its discretion; and

(g) If (x) Landlord and Tenant are unable to reach agreement on the Basic Rent,
(y) the cost per square foot exceeds $40.00, and Landlord is unwilling to waive
such limitation or (z) Landlord does not obtain financing terms acceptable to
Landlord, then Tenant shall have the right to construct, at its own cost, the
Second Expansion, and Tenant shall not be charged any Basic Rent for the Second
Expansion, but shall be liable for all Additional Rent attributable to the
Second Expansion.

(h) After Tenant’s occupancy of the Second Expansion, all references in the
Lease to the Demised Premises shall include the Second Expansion.

(i) The “Loan Constant” shall be the percentage of the original loan balance
required to be paid annually (in monthly installments) to fully amortize the
loan obtained by Landlord to construct the Second Expansion over the greater of
(x) ten (10) years or (y) the amortization schedule required by such loan.

8.24.A Limitation on Indemnification. Tenant shall not be responsible for the
indemnification of Landlord under Section 8.24 to the extent that any liability,
obligation, claim, damage, penalty, cause of action, cost or expense, including
attorneys’ fees, otherwise incurred or asserted against Landlord under such
section is caused by the negligence or willful misconduct of Landlord or its
employees, agents or independent contractors; provided, however, that any
alleged negligence of Landlord must be based upon a duty expressly assumed by
Landlord under this Lease.

9.5 Damage During Last Two Years. If at any time during the last two (2) years
of the Lease Term (as extended according to Section 3.3) the Improvements are so
damaged by fire or otherwise that the cost of the restoration exceeds fifty
percent (50%) of the replacement value of the Improvements (exclusive of
foundations) immediately prior to such damage, either Landlord or Tenant may,
within thirty (30) days after such damage, give notice of its election to
terminate this Lease and, subject to the further provisions of this Section,
this Lease will cease on the ninetieth (90th) day after the delivery of such
notice. Basic Rent and Additional Rent will be apportioned and paid to the time
of such termination. If this Lease is so terminated, the entire insurance
proceeds will belong to the Landlord.

10.4 Right to Award. In connection with any taking subject to 10.1, Tenant may
prosecute its own claim by separate proceedings against the condemning authority
for damages legally due to it only so long as Tenant’s award does not diminish
or otherwise adversely effect Landlord’s award. If this Lease terminates
according to Section 10.2, the condemnation award will be paid in the order in
this Section to the extent that it is sufficient:

 

  (a) First, all holders of liens against the Demised Premises shall be paid in
full.

 

  (b) Second, Landlord will be reimbursed for its reasonable attorneys’ fees,
appraisal fees and other costs incurred in prosecuting the claim for the award.

 

  (c) Third, Landlord will be paid the then present value of the Purchase Price
(as defined in Section 14.22 below) discounted at nine percent (9%) (if during
the first ten (10) years of the term) and increased by eleven percent (11%) per
annum if thereafter, as compensation for lost rent and the reversion.

 

Addendum 2 – 3



--------------------------------------------------------------------------------

 

  (d) Fourth, Tenant will be paid its adjusted book value as of the date of the
taking of its Improvements (excluding trade fixtures) made to the Demised
Premises. In computing its adjusted book value, its Improvements will be
conclusively presumed to have been appreciated or amortized for federal income
tax purposes over their useful lives with a reasonable salvage value.

 

  (e) Fifth, the balance will be divided equally between Landlord and Tenant.

14.21 Consents or Approvals. Any consent or approval required of Landlord or
Tenant under the terms of this Lease will not be unreasonably withheld,
conditioned or delayed.

14.22 Purchase Option. Tenant shall have the right to purchase the Demised
Premises for a purchase price equal to Seven Million Eight Hundred Fifty
Thousand ($7,850,000.00) Dollars plus Landlord’s actual costs (including a
construction management fee of 10%, but such fee shall be included therein only
to the extent that Landlord perform services such as securing approvals, meeting
with neighbors and zoning officials, coordinating with and reviewing the work of
independent consultants, preparing punch lists and enforcing warranties, etc.,
which are reasonably related to such fee) to construct the First Expansion (the
“Purchase Price”) following the tenth (10th) anniversary of the Commencement
Date and prior to the eleventh (11th) anniversary thereof. Tenant shall exercise
its right by providing Landlord with six (6) months’ prior written notice and
submitting a non-refundable earnest money deposit of One Hundred Thousand
($100,000.00) Dollars to be held by Landlord until closing and applied to the
Purchase Price. Closing shall take place on a date and at a time and place
agreed to by the parties prior to the eleventh (11th) anniversary of the Lease
Term; provided, that Landlord shall have the right to designate a ninety
(90) day period within which closing must occur. At closing, Landlord will
convey the Demised Premises to Tenant by special warranty deed, subject only to
those exceptions or matters of record stated on the title commitment issued as
of the date of this Lease and such other exceptions contained in the title
commitment which are accepted or waived by Tenant as set forth below. The Lease
shall be deemed to have merged into the deed. At Landlord’s expense, it shall
provide Tenant with an ALTA Form B Title Policy, with all preprinted exceptions
deleted. All other closing costs will be borne equally by Landlord and Tenant,
except each party will be responsible for its own attorneys’ fees. All real
property taxes and assessments shall be prorated at closing. Tenant agrees to
notify Landlord of any objections Tenant may have to title within ten (10) days
after receiving a copy of a current title insurance commitment following notice
of exercise of the option. Tenant shall have the right to rescind this option to
purchase the Demised Premises if any title exception to which Tenant objects
cannot be removed or endorsed over prior to closing and shall have promptly
returned its earnest money deposit. If the Demised Premises are encumbered by
one or more deeds of trust or mortgages at the time of closing, so much of the
Purchase Price as is required to obtain releases of such liens shall be paid to
such lienholders upon closing. In addition, if any first loan encumbering the
Demised Premises is assumable (subject to customary terms and conditions, such
as underwriting criteria and an assumption fee payable by Tenant) and Tenant
elects not to (or does not qualify to) assume such loan, Tenant shall be
responsible for the payment of any prepayment penalty or yield maintenance
premium required to obtain a release of any such lien. Landlord shall not
encumber the Demised Premises to the extent that the Purchase Price will not
satisfy in full all lienholders. Tenant shall have the right to enforce this
Section by specific performance or damages at law. Landlord’s remedy in the
event of Tenant’s default under this Section shall be limited to receipt of the
earnest money deposit. Each party represents and warrants that no broker is
entitled to a commission upon such sale and each shall indemnify the other for
any breach of such representation. In the event of a casualty to the Demised
Premises prior to the eleventh (11th) anniversary of the Commencement Date that
allows the Landlord to terminate this Lease, Tenant shall have the right to pay
Landlord the difference between the Purchase Price and the insurance proceeds
received and obtain title to the Demised Premises in accordance with this
Section.

 

Addendum 2 – 4



--------------------------------------------------------------------------------

14.23 Burlington Northern Agreements.

(a) Tenant acknowledges that it has received a copy of (i) that certain
Industrial Track Agreement dated November 21, 1990 (the “Track Agreement”)
between Burlington Northern Railroad Company (“Burlington Northern”) and U.S.
West Marketing Resources Corporation (“US West”), (ii) that certain Lease
Agreement dated May 1, 1990 (the “Access Agreement”) between Burlington Northern
and US West, and (iii) that certain Lease Agreement dated March 30, 1987 (the
“Loading Dock Agreement”) between Burlington Northern and US West. The Track
Agreement, Access Agreement and Loading Dock Agreement shall be collectively
referred to herein as the “Railroad Agreements”).

(b) Tenant is aware that the Railroad Agreements are terminable upon thirty
(30) days written notice by the Railroad, and the annual rent thereunder may be
adjusted at any time by the Railroad. Further, if the Railroad exercises its
rights to terminate the Railroad Agreements, ‘Tenant shall be solely liable for
(i) the cost to remove all improvements (including all roads, structures and
track, if requested by the Railroad) from the property (the “Railroad Property”)
which is the subject of the Railroad Agreements, (ii) the cost to repair or
rebuild the improvements upon the Demised Premises, to a condition as close as
possible to what existed prior to the required removal of improvements on the
Railroad Property and reasonably satisfactory to Landlord, as a result of the
forced removal of improvements from the Railroad Property, and (iii) the
continued payment of all Rent due hereunder, without any reduction or abatement
whatsoever as result of the termination of the Railroad Agreements or forced
removal of improvements from the Railroad Property. If requested by Tenant,
Landlord will repair or rebuild the improvements upon the Demised Premises, as
required herein, at Tenant’s sole cost and expense and will consider (without
obligation) obtaining financing to pay for such repairs and improvements and
incorporating such financing costs in the Rent payable hereunder. Tenant fully
understands and agrees that (x) it is assuming all risks associated with the
Railroad Agreements and the potential termination or modification thereof by the
Railroad, (y) Tenant shall be obligated to assume and perform all obligations
thereunder, including, without limitation, the payment of all Rent due pursuant
thereto, and (z) Tenant shall indemnify and hold Landlord harmless from any and
all liabilities, costs or expenses incurred by or asserted against Landlord,
including reasonable attorney’s fees, in connection with the Railroad Agreements
during the term of the Lease, except to the extent caused by the negligence or
willful misconduct of Landlord or its employees, agents or independent
contractors.

(c) In consideration of Tenant’s agreement to assume all risks under the
Railroad Agreements, Landlord agrees that during the term of the Lease, Tenant
shall have all rights of use under the Railroad Agreements. Landlord further
agrees that it shall take no action to terminate, modify or amend the Railroad
Agreements without the prior written consent of Tenant, not unreasonably
withheld. If Landlord or Tenant receives any written notice or communication in
connection with the Railroad Agreements, a copy of such notice or communication
shall be promptly forwarded to the other party hereunder.

14.24 As-Is. By agreeing to accept the Demised Premises in its “as is”
condition, Tenant acknowledges that Landlord has not made and does not hereby
make any representation or warranty with respect to (i) the quality, nature,
adequacy or physical condition of the Demised Premises including, but not
limited to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities, or the electrical, mechanical, HVAC, plumbing,
sewage or utility systems, facilities or appliances at the Demised Premises, if
any; (ii) the quality, nature, adequacy or physical condition of soils or the
existence of ground water at the Demised Premises; (iii) the existence, quality,
nature, adequacy or physical condition of any utilities serving the Demised
Premises; (iv) the development potential of the Demised Premises, its
habitability, purchasability, or the fitness, suitability or adequacy of the
Demised Premises for any particular purposes; (v) the zoning or the legal status
of the Demised Premises; (vi) the Demised Premises or its operations, compliance
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions or restrictions of any governmental or quasi-governmental entity or
of any

 

Addendum 2 – 5



--------------------------------------------------------------------------------

other person or entity; (vii) the quality of any labor or materials relating in
any way to the Demised Premises; or (viii) the condition of title to the Demised
Premises or the nature, status and extent of any right of way, lease, right of
redemption, possession, lien, encumbrance, license, reservation, covenant,
condition, restriction, or any other matter affecting title to the Demised
Premises. Except as expressly provided in this Lease, Landlord has not, does
not, and will not make any representations or warranties with respect to the
Demised Premises, and Tenant specifically disclaims any other implied warranties
or warranties of rights of operation of law, including, but in no way limited
to, any warranty of condition, merchantability, habitability or fitness for a
particular purpose or use. Furthermore, Landlord has not, does not, and will not
make any representation or warranty with regard to compliance with any
environmental protection, pollution or land use laws, rules, regulations, orders
or requirements, including, but not limited to, those pertaining to the
handling, generating, treating, storing or disposing of any hazardous waste or
substance including, without limitation, asbestos, PCB and radon.

14.25 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses first set forth on the first
page of the Lease. Any such notices shall be either (a) sent by certified mail,
return receipt requested, in which case such notice shall be deemed delivered
five (5) business days after deposit, postage pre-paid in the U.S. Mail (or if
sent by Seller, in the U.S. or Canadian Mail), (b) sent by overnight delivery
using a recognized overnight courier, in which case such notice shall be deemed
delivered one (1) business after deposit with such courier, (c) sent by
telecopy, in which case such notice shall be deemed delivered upon transmission
of such notice, or (d) sent by personal delivery. The addresses set forth on the
first page of the Lease may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.

14.26 Single Purpose Entity. Landlord covenants and agrees that the purpose of
One Directory Place LLC is, and shall remain, limited to the acquisition,
ownership, management leasing, financing and disposition of the Demised
Premises, and other purposes incidental to the ownership of the Demised
Premises. Any sale by One Directory Place LLC of the Demised Premises to a third
party other than Tenant, a holder of a mortgage or deed of trust, or any
successor to a holder of a mortgage or deed of trust, shall be limited to an
entity whose purpose is limited to the purposes identified above for One
Directory Place LLC.

14.27 Restrictions on Transfer. Provided that Tenant is not in default hereunder
(beyond the expiration of any applicable notice and/or grace periods) the
following restrictions on Landlord’s right to sell the Demised Premises shall
apply during the initial term of the Lease:

(a) From July 1, 1995, through and including June 30, 1997, Landlord shall not
convey the Demised Premises to any third party (except as provided in
Section 14.27(c) below);

(b) From July 1, 1997, through the balance of the initial term of the Lease,
Tenant shall have a right of first opportunity to purchase the Demised Premises
on the following terms and conditions:

(i) If Landlord desires to sell the Demised Premises, Landlord shall notify
Tenant in writing of its intention to do so (“Landlord’s Notice”) and the
proposed price (the “Offered Price”) which Landlord is willing to accept;

(ii) Tenant shall have forty-five (45) days after receipt of Landlord’s Notice
within which to elect to purchase the Demised Premises at the Offered Price in
cash or certified funds by written notice to Landlord;

(iii) If Tenant timely elects to purchase the Demised Premises, closing shall
occur sixty (60) days thereafter, and Landlord shall have the right of specific
performance and/or damages to enforce Tenant’s obligation to purchase the
Demised Premises;

 

Addendum 2 – 6



--------------------------------------------------------------------------------

(iv) If Tenant does not elect to timely purchase the Demised Premises, Landlord
shall be free to sell the Demised Premises to any third party for a price not
less than ninety-three percent (93%) of the Offered Price. If Landlord
thereafter desires to sell the Demised Premises for a price (the “Reduced
Price”) at less than ninety-three percent (93%) of the Offered Price, Landlord
shall offer such opportunity to Tenant and Tenant shall have ten (10) days
within receipt of Landlord’s new notice in which to elect to purchase the
Demised Premises at the Reduced Price. If Tenant fails to elect to purchase the
Demised Premises at the Reduced Price within ten (10) days of receipt of such
notice, Landlord shall then be entitled to complete the sale of the Demised
Premises at the Reduced Price;

(v) If Tenant does not elect to purchase the Demised Premises in accordance with
the right of opportunity described herein, and Landlord completes the sale of
the Demised Premises to a third party, the right of opportunity shall expire and
be of no further force and effect.

(c) The restrictions on transfer contained herein shall in no event apply to any
foreclosure, deed in lieu of foreclosure, or other transfer by Landlord to the
holder to a deed of trust or mortgage, or their successors in interest thereto.

14.28 Lease Modifications. Landlord and Tenant agree that the terms and
conditions of this Lease shall not be modified or amended except by a written
agreement by and among Landlord, Tenant and Quebecor Printing, Inc., which has
executed and delivered to Landlord that certain Guaranty of Lease of even date
herewith.

14.29 Performance of Contracts and Permits. Tenant’s agreement that this Lease
shall be absolutely net to Landlord, as set forth in Section 4.4 above, shall
include, but not be limited to, Tenant’s agreement to fully perform all
obligations of Landlord under each of the following contracts, agreements,
licenses and permits:

1. Securus, Inc. – 5-year lease effective September 1992 for entry surveillance
cameras and associated equipment.

2. Securus, Inc. – Maintenance agreement on DP-owned VCR and monitor.

3. Securus, Inc. – 5-year lease effective March 1993 for Card Access Security
System.

4. Wyco, Inc. – Maintenance agreement HVAC system plant.

5. Wyco, Inc. – Maintenance agreement HVAC system 1st and 2nd floor offices.

6. Wyco, Inc. – Maintenance agreement for 2 Liebert units in computer room.

7. Colorado Department of Public Health and Environment – Construction Permit
(the “APEN Permit”) No. 93 LR 573, issued February 23, 1995, as modified and
amended.

In addition, Tenant agrees that it shall promptly forward to Landlord (i) copies
of all reports required to be submitted by Tenant in connection with the APEN
Permit, and (ii) copies of any notices, correspondence or demands received by
Tenant in connection with the APEN Permit.

 

Addendum 2 – 7